Exhibit 10.1

SPROUTS FARMERS MARKET, INC.

STOCK OPTION AGREEMENT

Cover Sheet

Sprouts Farmers Market, Inc., a company organized under the laws of the State of
Delaware (“Company”), hereby grants an option to acquire its Shares (the
“Option”) to the individual named below. The terms and conditions of the Option
are set forth in this cover sheet (the “Cover Sheet”), in the attached Stock
Option Agreement (the “Agreement”) and in the Sprouts Farmers Market, Inc. 2013
Incentive Plan (the “Plan”). All capitalized terms used but not defined in this
Cover Sheet and the attached Stock Option Agreement will have the meanings
ascribed to such terms in the Plan.

 

Granted to:   Grant Date:   Shares subject to the Option:   Exercise Price per
Share:   Expiration Date:   Vesting Schedule:  

By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan.

 

Signature:  

 

    Date:  

                          

 

 

SPROUTS FARMERS MARKET, INC. By:     Name:   Doug Sanders Title:   Chief
Executive Officer



--------------------------------------------------------------------------------

SPROUTS FARMERS MARKET, INC.

2013 INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Nonstatutory Stock Option    This Option is not intended to be an incentive
stock option under section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting   

Your right to exercise this Option vests at the times and in the manner as shown
on the Cover Sheet. Notwithstanding the foregoing or the Cover Sheet, in the
event of a Change in Control (as defined in Exhibit A), the Option will become
immediately vested and exercisable.

 

This Option will cease vesting as of the date your employment with the Company
and its Affiliates has terminated for any reason.

Termination   

Should your employment with the Company terminate for any reason, the portion of
your Option that is not then vested will immediately terminate, and, except as
provided below, the portion that is then vested will terminate at the close of
business at the Company’s registered office on the 90th day after your
termination date. Your Option will expire in any event at the close of business
at the Company’s registered office on the seventh anniversary of the Option
Grant Date, as shown on the Cover Sheet.

 

The grant of the Option does not confer upon you any right to continued
employment with the Company or interfere with the Company’s right to terminate
your employment at any time.

Death    If your employment terminates because of your death, your right to
purchase vested Shares under this Option will expire at the close of business at
the Company’s registered office on the date that is six months and one day after
the date of death (or on the seventh anniversary of the Option Grant Date, if
earlier). During that period, your estate or heirs may exercise this Option.
Disability    If your employment terminates because of a disability which
qualifies you for disability benefits under the Company’s long term disability
plan, then your right to purchase vested Shares under this Option will expire at
the close of business at the Company’s registered office on the date that is six
months and one day after your termination date (or on the seventh anniversary of
the Option Grant Date, if earlier). Termination for Cause    If your employment
is terminated for Cause (as defined in Exhibit A), the Option, whether or not
vested, will immediately terminate. Restrictions on Exercise    The Company will
not permit you to exercise this Option if the issuance of Shares at that time
would violate any law, regulation or Company policy. Notice of Exercise   

When you wish to exercise this Option, you must complete and execute such
documents, if any, and complete such processes, that the Company or a securities
broker approved by the Company may require to accomplish the Option exercise
(“Notice of Exercise”).

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment    When you submit your Notice of Exercise, you must include
payment of the exercise price for the Shares you are purchasing, along with
applicable withholding taxes. Payment may be made in one (or a combination) of
the following forms:   

•   Your personal check, a cashier’s check or a money order.

 

-2-



--------------------------------------------------------------------------------

  

•   If permitted by the Company, irrevocable directions to a securities broker
approved by the Company to sell your Shares subject to the Option and to deliver
all or a portion of the sale proceeds to the Company in payment of the exercise
price and applicable withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) The directions must be given by signing forms,
if any, provided by the Company or the securities broker.

Taxes    When you exercise any portion of the Option, the Company will withhold
taxes as required by applicable law, and your ability to exercise any portion of
the Option is conditional upon your making arrangements satisfactory to the
Company, in accordance with the methods set forth above, to enable it to satisfy
its withholding obligation. Restrictions on Resale    By signing this Agreement,
you agree not to sell any Shares received upon exercise of the Option at a time
when applicable laws, regulations or Company policies prohibit a sale. Transfer
of Option   

Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will.

 

Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to honor a Notice of Exercise
from your former spouse, nor is the Company or the securities broker obligated
to recognize your former spouse’s interest in your Option in any other way.

Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company with respect to the Shares subject to the Option
until a proper Notice of Exercise has been submitted and the exercise price and
withholding taxes have been tendered. No adjustments are made for dividends or
other rights if the applicable record date occurs before a proper Notice of
Exercise has been submitted and the exercise price has been tendered, except as
described in the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware. The Plan and Other Agreements
  

The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.

 

This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded.

By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.

 

-3-



--------------------------------------------------------------------------------

Exhibit A

Certain Definitions

“Affiliate” means, when used with reference to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, or owns greater than fifty
percent (50%) of the voting power in the specified Person (the term “control”
for this purpose shall mean the ability, whether by the ownership of shares or
other equity interest, by contract or otherwise, to elect a majority of the
directors of a corporation, independently to select the managing partner of a
partnership or the managing member or the majority of the managers, as
applicable, of a limited liability company, or otherwise to have the power
independently to remove and then select a majority of those Persons exercising
governing authority over an entity, and control shall be conclusively presumed
in the case of the direct or indirect ownership of fifty percent (50%) or more
of the voting equity interests in the specified Person).

“Cause” shall have the meaning ascribed thereto in any effective employment
agreement between you and the Company or its Affiliates, or if no employment
agreement is in effect that contains a definition of cause, then Cause shall
mean a finding by the Committee that you have (i) committed a felony or a crime
involving moral turpitude, (ii) committed any act of gross negligence or fraud,
(iii) failed, refused or neglected to substantially perform your duties (other
than by reason of a physical or mental impairment) or to implement the
reasonable directives of the Company (which, if curable, is not cured within 30
days after notice thereof to you by the Committee), (iv) materially violated any
policy of the Company (which, if curable, is not cured within 30 days after
notice thereof to you by the Committee), or (v) engaged in conduct that is
materially injurious to the Company, monetarily or otherwise.

“Change in Control” shall mean:

 

  (i) any event occurs the result of which is that any “person,” as such term is
used in Sections 13(d) and 14(d) of the Exchange Act, becomes the “beneficial
owner”, as defined in Rules l3d-3 and l3d-5 under the Exchange Act directly or
indirectly, of more than 50% of the voting stock of the Company or any successor
company thereto, including, without limitation, through a merger or
consolidation or purchase of voting stock of the Company; provided that the
transfer of 100% of the voting stock of the Company to a Person that has an
ownership structure identical to that of the Company prior to such transfer,
such that the Company becomes a wholly owned subsidiary of such Person, shall
not be treated as a Change in Control;

 

  (ii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board, together with any new directors
whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board then in office;

 

  (iii) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its consolidated subsidiaries
taken as a whole to any Person or group of related Persons; or

 

  (iv) the adoption of a plan relating to the liquidation or dissolution of the
Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Person” means and includes any individual, partnership, joint venture,
corporation, limited liability company, estate, trust, or other entity.

 

-4-